     Case 4:19-cr-00117-RSB-CLR Document 2 Filed 08/07/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA                     )   INDICTMENT NO.
                                             )
             V.                              )   21 U.S.C. § 841(a)(1)
                                             )   Distribution of a Controlled
SHANNON SHEMELE CLANCY                       )   Substance (Cocaine)
   a/k/a "REDMAN"

                                                   CR419'0n7
                              PENALTY CERTIFICATION


      The undersigned Assistant United States Attorney hereby certifies that the

maximum penalties for the offenses charged in the Indictment are as follows:

   Counts 1-3:      Distribution of a Controlled Substance (Cocaine)
                    21 U.S.C. § 841(a)(1)
                    For each Count:


                       • Not more than twenty (20) years of impidsonment
                       • Not more than a $1,000,000 fine
                       • Not less than three (3) years of supervised release
                       • $100 special assessment


       U. S. DISTRICT COURT
       Southern District of GA         Respectfully submitted,
           Filed In Office
                       Flee

                                       BOBBY L. CHRISTINE
                              20/f
                                       UNITED STATES ATTORNEY
           ^^^ty Clerk

                                       Jen
                                       Assista       ited States Attorney
